



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. James, 2012
    ONCA 760

DATE: 20121108

DOCKET: C54389

Winkler C.J.O., Rosenberg and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Shawn James

Appellant

Jonathan Dawe, for the appellant

Lisa Csele and Sabrina Montefiore, for the respondent

Heard and released orally: October 11, 2012

On appeal from the conviction entered on March 1, 2010
    and the sentence imposed on June 4, 2010 by Justice Michael H. Tulloch of the Superior
    Court, sitting without a jury.

ENDORSEMENT

[1]

The appellant appeals his sentence of nine years imposed by the trial
    judge for importing 4.1 kg of cocaine.  In our view, the trial judge committed
    no error in principle in arriving at this sentence.

[2]

There is ample evidence to support the trial judges findings that the appellant
     who was 33 at the time  was in a superior position, in the importation
    scheme, to the courier, that the courier  a 19-year old woman on social
    assistance  was vulnerable, and that the appellant organized the importation
    of the drugs.  We are not convinced that the trial judge relied on
    stereotypical assumptions about the relationship between the appellant and the
    courier in finding her vulnerable.

[3]

Given that the appellants role in the importation of the cocaine was greater
    than that of a mere courier and the multi-kilo quantity of cocaine imported,
    the sentence imposed is not demonstrably unfit.

[4]

Accordingly, while leave to appeal sentence is granted, the appeal is dismissed. 
    We note that the appellant abandoned his appeal against conviction.

Warren Winkler C.J.O.

M. Rosenberg J.A.

Alexandra Hoy J.A


